Citation Nr: 1759349	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1974 to December 1976 and from August 1981 to July 1995.  He died in August 2008 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012 and December 2015, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran died in August 2008 at the age of 54.  The original death certificate filed in September 2008 reflects that the immediate cause of death was idiopathic supranuclear palsy due to or as a consequence of debility.  An amended death certificate completed in October 2011 lists the causes of death as atrial fibrillation, progressive supranuclear palsy, hypertension, and debility.  In a June 2012 statement, Dr. P.M. indicated that the Veteran's death certificate was amended at the request of the appellant.  At the time of the Veteran's death, he was service-connected for hypertension, status post atrioseptal defect repair with pericardial patch, and hemorrhoids.   

The appellant has proffered numerous theories as to why service connection for the cause of the Veteran's death is warranted.  In this regard, she has alleged that his fatal neurological disease is related to in-service exposure to radiation.  The Veteran's military personnel record reflects that he was a storekeeper while serving on the USS Mariano G. Vallejo (SSBN-658) and USS Daniel Webster (SSBN-626).  His duties included working as a controlled material petty officer, hazardous waste petty officer, and nuclear weapons supply petty officer.  He off-loaded, stocked and maintained over 80,000 nuclear reactors, weapons systems, and other spare parts in a 300,000 square foot warehouse.  The Veteran's DD Form 1141 and a letter from the Naval Dosimetry Center indicate that he was exposed to ionizing radiation from May 1984 to September 1990.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Progressive supranuclear palsy is not among the diseases listed under 38 C.F.R .3.309(d); therefore, the presumption is not available in this case.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of his active service; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While progressive supranuclear palsy is not included as a radiogenic disease at 38 C.F.R. 3.311(b)(2), such provisions subsequently indicates that, if a claim is based on a disease other than one of those listed in paragraph (b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Here, the appellant has not submitted any competent scientific or medical evidence addressing a possible relationship between progressive supranuclear palsy and exposure to ionizing radiation.  However, service connection for such disease may still be established by demonstrating that such is directly related to the Veteran's in-service radiation exposure.  See Combee, supra.

The appellant has alternatively claimed that the Veteran's death is related to his service-connected hypertension.  In this regard, in a September 2008 letter, Dr. H.S., the Veteran's treating physician, indicated that the Veteran's history of heart complications (atrial fibrillation) contributed to his demise.  However, no rationale for such opinion was provided.  In January 2009, a VA examiner determined that the Veteran's death was caused by supranuclear palsy, and there was no evidence that his service-connected disabilities caused his demise.  He stated that, based on the current record, it was not likely that the Veteran's service-connected disabilities were the cause or contributing factors to his death.

In June 2012, Dr. P.M. stated that atrial fibrillation, progressive supranuclear palsy, debility, and hypertension were all contributing causes of the Veteran's death.  However, no rationale was provided for such opinion.  

In July 2015, a VA examiner reviewed the record and concluded that the Veteran's atrial fibrillation and hypertension were less likely than not the principal or contributory cause of his death.  In support of such opinion, he stated that he saw no EKG documented evidence of atrial fibrillation in the medical records since ablation treatment for atrial flutter in August 2005. In July 2008 laboratory tests revealed that the Veteran's urinalysis (UA) was negative, blood urea nitrogen (BUN) was normal at 13.0, creatinine was normal at 1.0, so there was no sign of any renal failure that could possibly be attributed to hypertension.  The examiner further stated that an August 2008 record, one day before the Veteran's death, indicated no urine output for several days, and no intake by mouth for several days, which he found to be most likely related to his underlying debility deterioration from his progressive supranuclear palsy leading to his death.

However, in November 2015, the appellant's representative submitted a website address for an article published by the National Institute of Neurological Disorders and Stroke (see http://www.ninds.nih.gov/disorders/psp/psp.htm), which states that although progressive supranuclear palsy gets progressively worse, no one dies from progressive supranuclear palsy itself.  Additionally, the representative also submitted another website address for an article published by the National Institute of Health (see http://www.ncbi.nlm.nih.gov/pubmed/16154793), which states that the most common co-morbid condition in progressive supranuclear palsy was hypertension, present in 50% of cases.  

In June 2016, Dr. P.M. submitted a letter in which he recounted the Veteran's medical history and concluded that the Veteran had well-documented coronary artery disease, chronic atrial fibrillation, hypertension, diabetes, and progressive supranuclear palsy.  He further stated that all these conditions were contributing factors in the Veteran's death.  In this regard, he concluded that it is well-documented clinically that hypertension is a "silent" killer and a significant cause contributing to death and, at minimum, other comorbidities.  The Veteran's record clearly documents his cardiac related issues.  Dr. P.M. opined that the stress induced by military service contributed to the Veteran's hypertension.  However, the opinion does not explain how the Veteran's hypertension contributed to his death.

Consequently, based on the foregoing, the Board finds that a remand is necessary to obtain an opinion addressing whether the Veteran's fatal supranuclear palsy is related to his acknowledged in-service radiation exposure or whether his service-connected disabilities caused or contributed to the cause of his death, which includes consideration of the treatise articles referenced by the appellant's representative.

Finally, private treatment records reflect that the appellant reported that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  (See July 2013 Private Treatment Record).  Consequently, as such records may be relevant to the instant claim, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 201, 203363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Return the record to the VA examiner who rendered the opinion in July 2015.  The record and a copy of this Remand must be made available to the examiner.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional as to render the requested opinion.  Following the review of the record, the examiner should address the following inquiries:

(A)  It is at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's fatal supranuclear palsy is related to his acknowledged in-service radiation exposure?

(B)  It is at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's service-connected disabilities of hypertension and status post atrioseptal defect repair with pericardial patch were the principal cause of his death, i.e., singly or joint with some other condition was the immediate or underlying cause of death or etiologically related thereto?  In offering such opinion, the examiner should review the treatise articles referenced by the appellant's representative in her November 2015 submission.

(C)  It is at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's service-connected disabilities of hypertension and status post atrioseptal defect repair with pericardial patch contributed substantially or materially to death, aided or lent assistance to the production of death, resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran materially less capable of resisting the effects of his fatal supranuclear palsy, or were of such severity as to have a material influence in accelerating death?

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

